UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1968



In Re:   JERRY FRANKLIN MEADOWS, SR.; THERESA TUCKER MEADOWS,

                Debtors.

-------------------------------

DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS, LLC,

                Creditor - Appellant,

           v.


JERRY FRANKLIN MEADOWS, SR.; THERESA TUCKER MEADOWS,

                Debtors - Appellees.

-------------------------------

NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,

                Amicus Supporting Appellees.



Appeal from the United States Bankruptcy Court for the Western
District of Virginia, at Lynchburg.      William E. Anderson,
Bankruptcy Judge. (BK-06-62050)


Submitted:   August 28, 2008            Decided:   September 11, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.
Stephen P. Hale, Jacob C. Zweig, HALE, DEWEY & KNIGHT, PLLC,
Memphis, Tennessee; M. Richard Epps, Sara A. John, M. RICHARD EPPS,
PC, Virginia Beach, Virginia; Steven L. Higgs, STEVEN L. HIGGS, PC,
Roanoke, Virginia, for Appellant. David Cox, COX LAW GROUP, PLLC,
Lynchburg, Virginia, for Appellees.     Brett Weiss, Tara Twomey,
NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS, Olney,
Maryland, for Amicus Supporting Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          DaimlerChrysler Financial Services Americas, LLC, appeals

directly from the bankruptcy court’s order overruling its objection

to the Chapter 13 plan filed by the debtors, Jerry Franklin

Meadows, Sr., and Theresa Tucker Meadows.      The bankruptcy court

held that the bankruptcy code, as amended by the Bankruptcy Abuse

Prevention and Consumer Protection Act of 2005 (“BAPCPA”), permits

the   debtor   to   surrender   undersecured   collateral   in   full

satisfaction of a secured claim.      In light of our decision in

Tidewater Fin. Co. v. Kenney (In re Kenney), 531 F.3d 312 (4th Cir.

2008), we vacate the bankruptcy court’s orders and remand for

further proceedings consistent with Kenney.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                               VACATED AND REMANDED




                                  3